Title: To George Washington from Major General Horatio Gates, 23 August 1777
From: Gates, Horatio
To: Washington, George



Sir,
Head Quarters [Van Schaick’s Island, N.Y.]23rd August 1777.

Yesterday Col. Willet arrived here with the Inclosed Papers from Major General Arnold; Governor Clinton being then at Head Quarters, I consulted with him upon the best Method of immediately reinforcing the General—We agreed, that Cortlands and Livingstons Regiment, then encamped with General Poor’s Brigade at Loudons Ferry, upon

the Mohock River, were the readiest Corps to be sent to reinforce the Troops, intended to raise the Seige of Fort Stanwix—They accordingly march’d at Day light this Morning, under the Conduct of Lt Col. Willet, who is perfectly well acquainted with every Approach to Fort Stanwix—I shall hold a Conference Tomorrow with the Governor and Genl Lincoln at this Place, when, no Doubt, we shall unanimously agree in Sentiment with Your Excellency, to keep General Lincoln and Stark, to act upon the Flank, and Rear of the Enemy, while the main Army opposes them in Front. I am Sir, Your Excellency’s most Obedient, Humble Servant

Horatio Gates

